DETAILED ACTION

This Office action is in response to documents filed on 21 June 2022.

Claims 1-5, 7 and 9-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1, 7, and 9-20 are allowed with Examiner’s Amendment.  Claims 2-5 are canceled.  The claims are renumbered 1-14.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Swendsen on 1 August 2022.

The application has been amended as follows: 
Cancel claims 1, 2-5, and 10.  
Replace claims 1 and 10 with 

1.  (Currently Amended) An occupancy sensor, comprising:
an occupancy sensing component;
wherein the occupancy sensing component is at least one of an optical occupancy sensor, microwave occupancy sensor or an ultrasonic occupancy sensor;
a lighting control interface included in the occupancy sensor and configured to connect the occupancy sensor directly to a digital addressable lighting interface (DALI) lighting control bus of a building without an intermediary;
a building management system (BMS) interface included in the occupancy sensor and configured to connect the occupancy sensor directly to a BMS bus of the building without the intermediary; and
a lighting control application included in the occupancy sensor and configured to
translate data communicated, through the occupancy sensor, between the lighting control bus and the BMS bus;
wherein the BMS interface includes at least one of an RS-232 port, a current loop interface, or an RS-485 port.


10. (Currently Amended) A system, comprising:
a building management system (BMS) including a plurality of BMS devices of a building connected by a BMS bus;
a lighting control system including:
a plurality of lighting control system devices connected by a digital addressable
lighting interface (DALI lighting control bus; and
an occupancy sensor associated with the plurality of lighting control system
devices, wherein the occupancy sensor includes:
an occupancy sensing component;
wherein the occupancy sensing component is at least one of an optical occupancy sensor, microwave occupancy sensor or an ultrasonic occupancy sensor;
a BMS interface included in the occupancy sensor and configured to
connect the occupancy sensor directly to the BMS bus of the BMS system without an intermediary;
wherein the BMS interface includes at least one of an RS-232 port, a current loop interface, or an RS-485 port;
a DALI lighting control interface included in the occupancy sensor and
configured to connect the occupancy sensor directly to the lighting control bus of the building without the intermediary; and
a lighting control application included in the occupancy sensor and
configured to translate data communicated, through the occupancy sensor, between the lighting control system and the BMS system.

The following is an examiner’s statement of reasons for allowance:
Reasons for allowance for this instant invention are stated in Applicant’s Remarks filed on June 21, 2022 on pages 8-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        August 2, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119